Citation Nr: 0516843	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis of 
the left knee prior to July 10, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee on or after July 10, 2002.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1970 
to July 1972, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in April 2004 and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

The Board notes that in July 2001, the veteran filed a claim 
for an increased evaluation for his service-connected left 
knee disorder.  In a January 2002 rating decision, the RO 
denied the veteran's claim for an increased rating.  In July 
2002, the RO received a VA Form 21-4138 (Statement in Support 
of Claim) from the veteran in which the veteran described 
what he termed "New Evidence" that supported his request 
for an increased rating.  The RO interpreted this July 2002 
communication as a new claim for an increased evaluation, and 
as such, in a subsequent rating decision dated in December 
2004, increased the evaluation to 10 percent effective from 
July 10, 2002, which the RO found to constitute the veteran's 
claim for increase.  Conversely, the Board finds that the 
July 2002 communication from the veteran could liberally be 
construed as a notice of disagreement as to the January 2002 
rating decision which stemmed from the veteran's July 2001 
claim for increase.  See 38 C.F.R. § 20.302 (2004).  As such, 
the issues have been recharacterized as on the title page of 
this decision.

The Board also observes that in a July 2002 statement the 
veteran claimed that he was entitled to an automobile and 
adaptive equipment grant.  It is unclear as to whether the 
veteran intended to file a separate claim for that issue.  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Therefore, that matter is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Prior to July 10, 2002, the veteran's left knee did not 
have flexion limited to 45 degrees or extension limited to 10 
degrees, but his arthritis of the left knee was productive of 
painful and limited motion.

3.  On or after July 10, 2002, the veteran's left knee does 
not have flexion limited to 30 degrees or extension limited 
to 15 degrees.


CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 10 percent evaluation for arthritis of the 
left knee prior to July 10, 2002 have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010-5260 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee on or after July 10, 2002 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010-5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2002, 
February 2003, and December 2004 rating decisions, as well as 
the May 2003 Statement of the Case and the December 2004 
Supplemental Statement of the Case issued in connection with 
the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reason his claim was denied.  In 
addition, letters were sent to the veteran in October 2001 
and June 2004 that specifically informed him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the October 2001 and June 2004 letters 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in November 2001 and July 2004, and 
he was provided the opportunity to testify at a hearing 
before the Board in October 2003.  The veteran has not made 
the Board aware of any addition, relevant evidence that needs 
to be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate


Background and Evidence

A rating decision dated in February 1986 granted service 
connection for left knee arthritis and assigned a 
noncompensable evaluation effective from November 18, 1985.  
That determination was based on a review of his service 
medical records and December 1985 hearing testimony as well 
as on the findings of a VA examination performed in March 
1985.  An April 1990 rating decision continued the 
noncompensable disability evaluation, which was also 
confirmed by a July 1990 rating decision.  

In July 2001, the veteran filed a claim for an increased 
evaluation for his service-connected left knee disorder.  In 
a January 2001 rating decision, the RO denied the veteran's 
claim for an increased rating.  In July 2002, the RO received 
a VA Form 21-4138 (Statement in Support of Claim) from the 
veteran in which the veteran described what he termed "New 
Evidence" that supported his request for an increased 
rating.  The RO interpreted this July 2002 communication as a 
new claim for an increased evaluation, and as such in a 
subsequent rating decision dated in December 2004, increased 
the evaluation to 10 percent effective from July 10, 2002, 
which the RO interpreted as the veteran's claim for increase.  
As noted in the Introduction section of this decision, 
however, the Board finds that the July 2002 communication 
from the veteran could liberally be construed as a notice of 
disagreement as to the January 2002 rating decision which 
stemmed from the veteran's July 2001 claim for increase.  See 
38 C.F.R. § 20.302 (2004).  Thus, the Board must consider 
whether the veteran is entitled to a compensable evaluation 
prior to July 2002 for his service-connected left knee 
disorder, and entitled to an evaluation in excess of 10 
percent from July 2002 for that disorder.   

VA medical records dated in August 2001 indicate that the 
veteran was provided an Agent Orange registry examination 
during which it was noted that he had chronic arthritis as 
well as chronic pain in his joints.  A physical examination 
of his musculoskeletal system revealed generalized tenderness 
of the joints and muscles.  There was no edema, muscle spasm, 
or joint swelling, and he had a good range of motion in all 
of his joints.  

In a November 2001 statement, the veteran indicated that he 
was involved in an accident in June 1994 during which he 
sustained numerous injuries.  He claimed that he had an 
intense degree of arthritis since the accident and that he 
occasionally experienced ankylosis in his knee.  

A lay statement was submitted in November 2001, which 
reiterated the contentions made by the veteran in his claim 
submitted earlier that month.  This statement also noted that 
the veteran had difficulty walking and that his medication 
was the only thing that helped him with his pain.   

The veteran was afforded a VA examination in November 2001 
during which he claimed that his pain was exacerbated by a 
motor vehicle accident.  In this regard, he indicated that 
the accident left him with a viral illness that resulted in 
constant pain throughout his body, which affected every 
joint, including his left knee.  He did not report any other 
exacerbating factors.  The veteran also related that the pain 
was constant and unbearable, but further noted that Tylenol 
did alleviate some of the pain.  He denied using any support 
devices, such as a cane, crutches, walker, or brace.  It was 
noted that he could walk approximately two blocks before he 
had to stop.  He also stated that he was able to perform his 
activities of daily living without limitation, but he did 
experience pain during those activities.  The veteran denied 
having any instability associated with the pain as well as 
popping or giving out and indicated that he just had a 
continuous, internal sensation of pain, which he attributed 
to a viral illness that he believed manifested as a result of 
his motor vehicle accident in 1994.

A physical examination revealed two scars on the veteran's 
left knee that were clean, dry, and intact without erythema 
or tenderness to palpation.  He did not have any appreciable 
joint deformity bilaterally, nor was there any evidence of 
muscle atrophy proximal or distal to his bilateral knees.  
His muscle strength was 5/5 in both knee flexion and 
extension bilaterally, and there was no tenderness to 
palpation over the superior, inferior, lateral, medial, 
anterior, and posterior aspects of either knee.  With his 
knees in full extension bilaterally, there was no evidence of 
joint laxity of the medial or lateral collateral ligaments, 
and with his knees in 30 degrees of flexion, the veteran had 
a negative anterior and posterior drawer sign.  His left knee 
had flexion to 110 degrees and was limited by pain at 110, 
but he had extension to 0 degrees without any limitation.  An 
x-ray was obtained, which was normal.  The veteran was 
diagnosed with chondromalacia of the left knee.    

In his July 2002 Notice of Disagreement, the veteran claimed 
that there was objective evidence of painful and limited 
motion of a major joint or group of minor joints or multiple 
joint involvement.

In his October 2003 hearing testimony, the veteran contended 
that his arthritis was aggravated by an accident that 
occurred in June 1994.

The veteran was afforded a VA examination in July 2004 during 
which he claimed that his left knee disability was aggravated 
by a motor vehicle accident in 1994 at which time he 
sustained a superficial wound that healed incorrectly.  He 
stated that his left knee pain was intermittent in nature and 
that going up and down stairs was more difficult than long 
walking.  He did not require the use of assistive devices and 
had never had any surgery on his knee.  He could not recall 
having any injections in his knee, such as corticosteroids, 
but he did report taking took Codeine, which alleviated his 
symptoms.  The examiner noted that the veteran's left knee 
disability did not appear to affect his activities of daily 
living, except for when he sat or walked for a prolonged 
period of time, and the veteran indicated that his 
intermittent pain sometimes affected his motion.

A physical examination found the veteran to walk with a 
normal gait.  He had full extension to 0 degrees as well as 
flexion to 130 degrees with minimal discomfort, and it was 
noted that his range of motion was the same during passive, 
active, and repetitive movements.  There was no limitation 
due to weakness, fatigability, incoordination, or flare-ups, 
nor were there any incapacitating episodes or an effect on 
his usual occupation.  The veteran had good stability of the 
medial and lateral collateral ligaments, and there was no 
evidence of posterolateral rotatory instability.  He did have 
some mild patellofemoral discomfort with patellar grind test, 
but the veteran had a good endpoint to Lachman and posterior 
drawer tests as well as the anterior drawer test.  There was 
no effusion present, and he had good function of the extensor 
mechanism as well as of the quadriceps and hamstrings around 
the left knee.  X-rays revealed good preservation of the 
joint space throughout the left knee, but he did have some 
mild calcifications at the patellar tendon insertion at the 
inferior pole of the patella.  The veteran was diagnosed with 
mild degenerative joint disease of the left knee, and the 
examiner commented that he did not find any recurrent 
subluxation or lateral instability of the left knee.  He also 
noted that the veteran may have a mild degenerative meniscal 
tear that could be causing his intermittent left knee pain; 
however, he stated that it was doubtful that such a tear was 
related to his previous military injury.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his left knee arthritis.  More specifically, 
he claims that the current evaluation for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.  

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 10 percent effective from July 
10, 2002.  However, applicable law mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that the arthritis due 
to trauma under Diagnostic Code 5010 is the service-connected 
disorder and that the limitation of flexion of the leg under 
Diagnostic Code 5260 is a residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted for flexion limited to 45 degrees, 
and a 20 percent disability evaluation is contemplated for 
flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 
10 percent disability evaluation is for assignment when 
extension is limited to 10 degrees, and a 20 percent 
disability evaluation is warranted when extension is limited 
to 15 degrees.

The Board further notes that Diagnostic Code 5003 provides 
that when there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation of motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

I.  Entitlement to a Compensable Evaluation Prior to July 10, 
2002

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to an increased evaluation prior 
to July 10, 2002.  The veteran told the November 2001 VA 
examiner that he had constant and unbearable pain, which he 
experienced during his activities of daily living, and a 
physical examination at that time found his left knee flexion 
to be limited to 110 degrees due to pain.  The November 2001 
VA examiner also noted that the veteran had extension to 0 
degrees without any limitation.  As such, the veteran does 
not meet the criteria for a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  Nevertheless, the medical 
evidence of record does show him to have painful and limited 
motion, as his flexion was limited to 110 degrees due to 
pain.  As discussed above, VAOPGCPREC 9-98 noted the Court's 
holding that, when read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to arthritis is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion. See Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  Accordingly, taking into account the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings of DeLuca, 
supra, the Board finds that the present severity of the 
disability at issue is more appropriately reflected by a 10 
percent evaluation prior to July 2002.  The benefit of the 
doubt is resolved in the veteran's favor.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260. 

The Board has also considered whether an evaluation in excess 
of 10 percent for the veteran's arthritis of the left knee 
prior to July 10, 2002 is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.  However, there is no evidence of 
record showing that the veteran's left knee had flexion 
limited to 30 degrees or extension limited to 15 degrees.  As 
such, the disability picture is more accurately reflected 
under the criteria for a 10 percent rating.  Therefore, the 
Board is of the opinion that an evaluation in excess of 10 
percent is not warranted.

II.  Entitlement to an Evaluation in Excess of 10 Percent on 
or after July 10, 2002

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an evaluation in excess 
of 10 percent for his arthritis of the left knee on or after 
July 10, 2002.  The medical evidence of record has not shown 
the veteran to have flexion limited to 30 degrees or 
extension limited to 15 degrees.  In this regard, the July 
2004 VA examiner indicated that he had full extension to 0 
degrees and flexion to 130 degrees.   Parenthetically, the 
Board notes that a normal range of the knee is zero to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  Therefore, the 
Board finds that the veteran has not met the criteria for an 
increased evaluation in excess of 10 percent for his left 
knee disability. 

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, and 5262 
(2004).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis, dislocated semilunar 
cartilage, the removal of semilunar cartilage, or impairment 
of the tibia and fibula.  The Board does observe that the 
July 2004 VA examiner commented that the veteran may have a 
mild degenerative meniscal tear that could be causing his 
intermittent left knee pain; however, he stated that it was 
doubtful that such a tear was related to his previous 
military injury.  The Board further observes that a 10 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic 5259.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010-
5260.  Indeed, the December 2004 rating decision specifically 
contemplated this pain in its grant of the 10 percent 
disability evaluation under Diagnostic Code 5010-5260.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the July 
2004 VA examiner commented that the veteran's range of motion 
was the same during passive, active, and repetitive movements 
and also noted that there was no limitation due to weakness, 
fatigability, incoordination, or flare-ups.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's left knee 
disability.

III. Conclusion
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected left knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected arthritis of the left knee 
with osteoarthritis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

A 10 percent evaluation for arthritis of the left knee prior 
to July 10, 2002 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for arthritis of the 
left knee from July 10, 2002 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


